— Application by Irving Frank Miller, an attorney and counselor at law who was disbarred by order of this court dated June 12,1961 for reinstatement as an attorney and counselor at law.
The court has adopted the Committee on Character and Fitness, has submitted its report on the petitioner and has confirmed that he has complied with this court’s order of disbarment, and possesses the character and fitness requisite for an attorney and counselor at law and has completed a Bar review course, pursuant to order of this court dated April 16, 1984.
The application for reinstatement as an attorney and counselor at law is granted and the clerk of this court is directed to restore his name to the roll of attorneys and counselors at law forthwith. Titone, J. P., Lazer, Mangano, Gibbons and Rubin, JJ., concur.